 



Exhibit 10.24
EXHIBIT A
SETTLEMENT AGREEMENT
     This Settlement Agreement (the “Settlement Agreement”) is entered into by
and among (a) Allied Holdings, Inc. and its affiliates that are debtors and
debtors in possession (collectively, the “Debtors”), (b) Yucaipa American
Alliance Fund I, LP and Yucaipa American Alliance (Parallel) Fund I, LP
(collectively, “Yucaipa”), (c) the Official Committee of Unsecured Creditors in
the Bankruptcy Cases (the “Creditors’ Committee”), (d) Sopris Capital Advisors,
LLC, Aspen Advisors LLC and Armory Advisors LLC (collectively, the “Equity
Holders”), (e) Andrews & Kurth LLP, (f) Sonnenschein Nath & Rosenthal LLP,
(g) Kilpatrick Stockton LLP and (h) Jefferies & Company, Inc. The entities
listed in (a) through (d) of this introductory paragraph are collectively
referred to herein as the “Parties” and individually as a “Party.”
RECITALS
     A. WHEREAS, the Debtors filed petitions for relief on July 31,2005,
commencing jointly administered cases 05-12515 through 05-12526 and 05-12528
though 05-12537 in the United States Bankruptcy Court for the Northern District
of Georgia (collectively, the “Bankruptcy Cases”); and
     B. WHEREAS, in or about January, 2006, the Equity Holders, together with
Virtus Capital LP and Hawk Opportunity Fund, L.P., formed an ad hoc committee of
equity holders (the “Ad Hoc Equity Committee’’); and
     C. WHEREAS, the Debtors, Yucaipa and The Teamsters National Automobile
Transportation Industry Negotiating Committee filed their First Amended Joint
Plan of Reorganization for the Debtors (dated as of April 5,2007) (as may be
amended, the “Plan”); and
     D. WHEREAS, the bankruptcy court supervising the Bankruptcy Cases (the
“Bankruptcy Court”) has scheduled a hearing on confirmation of the Plan
commencing May 9, 2007; and
     E. WHEREAS, the Equity Holders and the Ad Hoc Equity Committee have filed
in the Bankruptcy Cases complaints, motions and objections to, among other
things, pending motions for approval of financing, have moved to stay certain
orders pending appeal (before die Bankruptcy Court and the District Court for
the Northern District of Georgia), have filed notices of appeal and have served
deposition subpoenas and document requests in connection with their opposition
to confirmation of the Plan; and
     F. WHEREAS, the Parties anticipate more than 10 depositions and the review
of tens of thousands of documents prior to confirmation, including without
limitation depositions of experts regarding the Debtors’ reorganization value
(the “Valuation”); and
     G. WHEREAS, the Equity Holders and the Ad Hoc Equity Committee have
vigorously contested various matters in the Bankruptcy Cases and their objection
to the Valuation and confirmation of the Plan will lead to substantial
additional administrative claims in the Bankruptcy Cases; and

1



--------------------------------------------------------------------------------



 



     H. WHEREAS, the Equity Holders disputed the Valuation set forth in the
Disclosure Statement relating to the Plan; and
     I. WHEREAS, in light of the expenses and uncertainty in litigation, the
Parties have agreed that a settlement on the terms set forth below is in the
best interest of the Debtors’ estates.
     NOW THEREFORE, IN LIGHT OF THE FOREGOING AND FOR VALUABLE CONSIDERATION,
THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, THE PARTIES HEREBY
AGREE:
     1. The recitals set forth above are incorporated by reference and are
explicitly made part of the Settlement Agreement.
     2. Promptly after the Bankruptcy Court enters an order approving the
Settlement Agreement (the “Approval Order”), the Plan shall be modified to
provide for the terms and conditions set forth in this Settlement Agreement, and
the effectiveness of the Plan shall be expressly conditioned on implementation
of the Settlement Agreement. This condition to effectiveness of the Plan may
only be waived by the Equity Holders.
     3. On the Effective Date of the Plan, Reorganized Allied Holdings (as
defined in the Plan) will pay up to $325,000.00 (the “Fee Payment”) in the
aggregate of actual and documented fees of Andrews Kurth LLP, Sonnenschein Nam &
Rosenthal LLP, Jefferies & Company, Inc. and Kilpatrick Stockton LLP
(collectively, the “Equity Holder Professionals”) for work done on behalf of any
one or more of the Equity Holders in connection with the Bankruptcy Cases. The
Debtors, the Creditors Committee and Yucaipa agree that invoices from any one or
more of the Equity Holder Professionals, accompanied by a written representation
from a representative of each such professional that reasonable time entries (if
appropriate) or other detailed support exists to substantiate such invoices,
shall constitute adequate documentation for the purposes of this paragraph. The
allocation of the Fee Payment to and among the Equity Holder Professionals shall
be made in the sole discretion of the Equity Holders.
     4. Within two business days following execution of the Settlement
Agreement, the Equity Holders (for themselves and their respective partners,
affiliates and subsidiaries) will dismiss and withdraw any complaints, requests
for shareholder meetings, motions (other than motions for admission pro hac
vice), appeals, discovery, oppositions or objections that have been filed or
served by or on behalf of the Equity Holders in or related to the Bankruptcy
Cases (with the exception of the appeal related to the Stay Motion, as defined
in paragraph 11, as to which appellants will take no further action, except as
set forth in paragraph 11, pending the Bankruptcy Court’s ruling on approval of
this Settlement Agreement) (the “Dismissals”). The Settlement Agreement shall in
no way impact discovery to the extent that it has been served by or on behalf of
entities that are not parties to this Settlement Agreement (or partners,
affiliates or subsidiaries of such parties).
     5. Within one business day following the filing of the Dismissals, Andrews
Kurth LLP will file with the Bankruptcy Court a notice, in the form of an
amended notice under

2



--------------------------------------------------------------------------------



 



Bankruptcy Rule 2019 (the “Rule 2019 Statement”) that states (i) that the Equity
Holders have resigned from the Ad Hoc Equity Committee, (ii) that the Ad Hoc
Equity Committee has been dissolved and (iii) that Andrews Kurth LLP and
Jefferies & Company, Inc. no longer represent the Ad Hoc Equity Committee or any
of its members in connection with the Debtors or the Bankruptcy Cases. The
Equity Holders and the Equity Holder Professionals shall not form another ad hoc
equity committee or comparable committee in the Bankruptcy Cases and shall not
give any assistance or encouragement to any entity or person who attempts to or
does reform or form an ad hoc equity committee or comparable committee in the
Bankruptcy Cases. It is a condition to the Settlement Agreement that the
Approval Order (i) authorize and direct the Parties and the Equity Holder
Professionals to take the actions (or refrain from action, as applicable) as
described in this Settlement Agreement, and (ii) contain such other findings
and/or directions as any Party may reasonably request in furtherance of the
effective implementation of the terms of the Settlement Agreement.
     6. Within two business days following execution of the Settlement
Agreement, the Debtors, the Creditors Committee and Yucaipa will dismiss and
withdraw any discovery served on any of the Equity Holders.
     7. Following execution of the Settlement Agreement, and except as provided
herein: (i) the Equity Holders (and any of their respective partners, affiliates
or subsidiaries) and the Equity Holder Professionals shall not appear in or take
any action in the Bankruptcy Cases, other than in connection with the approval
of the Settlement Agreement or in response to a motion or action specifically
directed to or against them (but not equity holders generally), and each of them
covenant to take no action to impede or preclude the entry of the order
confirming the Plan (as modified consistent with the Settlement Agreement), the
administration of the Bankruptcy Cases (including any motions or actions
supported by Yucaipa and the Debtors that do not contravene the terms of the
Settlement Agreement) or oppose in any way the implementation and administration
of the Plan (or give any assistance or encouragement to any entity or person
taking any of the actions prohibited by subsection (i) of this paragraph 7);
(ii) none of the Debtors, Yucaipa or the Creditors Committee shall make, propose
or allow any changes to the Plan which would be inconsistent with the agreement
embodied in this Settlement Agreement. To the extent the Plan is modified or
amended, the Equity Holders (and any of their respective partners, affiliates
and subsidiaries) and the Equity Holder Professionals will continue to abide by
the terms and conditions of the Settlement Agreement so long as such
modifications or amendments are not inconsistent with the agreement embodied in
this Settlement Agreement, and so long as the effectiveness of the Plan, as so
modified or amended, remains conditioned upon approval by the Bankruptcy Court
of the terms and conditions of this Settlement Agreement; and (iii) the Equity
Holders will (a) retain ownership of their equity interests in the Debtors (the
“Equity Securities”) through the effective date of the Plan, and (b) vote their
Equity Securities in favor of the slate of directors proposed by the Debtors’
current management in the event that there is a shareholder meeting before the
effective date of the Plan. The Equity Holders (and their respective partners,
affiliates and subsidiaries) and the Equity Holder Professionals will not share
any work product, valuations or analyses of any kind relating in any way to the
Debtors or the Bankruptcy Cases with any individuals or entities; provided
however, that Andrews Kurth LLP may share such of its work product, valuations
or analyses existing as of the date hereof with the members of the Ad Hoc
Committee as reflected on the Rule 2019

3



--------------------------------------------------------------------------------



 



Statement filed by Andrews Kurth LLP on March 23, 2007 to the extent Andrews
Kurth LLP reasonably determines is appropriate under (x) existing engagement
arrangements between Andrews Kurth LLP and such members who are not Equity
Holders, and (y) applicable ethics rules; provided however that if such work
product, valuations or analyses was created for a specific member of the Ad Hoc
Committee it may only be shared with such specific member. If any of the Equity
Holders (or their respective partners, affiliates and subsidiaries) or the
Equity Holder Professionals are legally compelled to produce such work product,
valuations or analyses they may do so, provided that any Equity Holder or Equity
Holder Professional so compelled shall provide reasonable notice, under the
circumstances, of such legal process to the Debtors, Yucaipa and the Creditors
Committee so as to enable each of them to oppose the production of such work
product, valuations or analyses.
     8. Upon the effectiveness of the Plan, (i) the Debtors, Yucaipa and the
Creditors Committee (collectively, and together with their respective current
and former agents, officers, directors, advisors, employees, members,
shareholders, attorneys and any of their respective affiliates, partners,
subsidiaries, successors and assigns, the “Plan Proponent Releasees”) on the one
hand, and (ii) the Equity Holders and the Equity Holder Professionals
(collectively, and together with their respective current and former agents,
officers, directors, advisors, employees, members, shareholders, attorneys and
any of their respective affiliates, partners, subsidiaries, successors and
assigns, the “Equity Holder Releasees”) on the other hand, mutually release each
other from any and all claims, demands, suits, liabilities, causes of action or
damages of any type whatsoever, whether known or unknown, in law, admiralty or
equity, which (a) any of the Plan Proponent Releasees had or may have against
any of the Equity Holder Releasees, or (b) any of the Equity Holder Releasees
had or may have against any of the Plan Proponent Releasees, in either case from
the beginning of time through the date of this Settlement Agreement and which
are or were related in any way to the Debtors, the Equity Securities or the
Bankruptcy Cases. All Parties hereto hereby represent and warrant (severally and
not jointly) that each of them now holds all right, title to and interest in any
Claim released hereunder (the “Released Claims”), and that none of them has
assigned or otherwise transferred any right, title or interest in any Released
Claims. Each Party agrees to forever indemnify and hold forever harmless each
and every other Party hereto from all Released Claims, including, but not
limited to, reasonable attorneys’ fees and expert fees, incurred as a result of
any person or entity asserting any such Released Claims against such other Party
pursuant to any such assignment or transfer.
     9. The Equity Holders (and their respective affiliates, partners and
subsidiaries) and the Equity Holder Professionals will provide no support,
encouragement, information or any assistance whatsoever to any person or entity
in his/hers/its opposition to any action taken by the Debtors or Yucaipa in the
Bankruptcy Cases, including, without limitation the Teamsters for a Democratic
Union.
     10. The proposed treatment of claims in Class 4D of the Plan will be
amended to provide that at least $40 million in face amount of claims may be
tendered into that class in return for cash payouts of at least $0.25 on the
claim dollar, and that if such tendered claims exceed $40 million in face
amount, the treatment for tendered claims in that class will be a cash payout
equal to a pro rata share of the total cash consideration allotted for payout of
those claims. Yucaipa will share its participation in Class 4D of the Plan with
the Equity Holders as follows:

4



--------------------------------------------------------------------------------



 



the Equity Holders (in the aggregate, and subject to allocation among and
between them in their sole discretion) will have the right to purchase from
Yucaipa up to twenty (20) percent of the Class 4D Claims that participate in the
“Cash Out” option provided through Class 4D of the Plan. On the Effective Date
of the Plan, the Equity Holders will pay their pro rata share of the cash
necessary to fund the Cash Out option to Reorganized Allied, which will in turn
distribute such cash (and other cash provided by Yucaipa) to holders of Allowed
Class 4D Claims as soon as practicable after the Effective Date, and, as soon as
practicable following the Effective Date, the Equity Holders will receive that
same pro rata share of either the claims that were tendered into Class 4D, or
the equity of the reorganized Debtors into which those claims are converted
under the Plan.
     11. In the event that: (i) the Settlement Agreement is disapproved by the
Bankruptcy Court, or (ii) following entry of the Approval Order the Court does
not approve confirmation of the Plan, or (iii) following confirmation of the
Plan, the Plan does not become effective according to its terms, the Parties
agree that, upon any such occurrence, they will each revert to the status quo
ante with respect to all of their legal rights as though this Settlement
Agreement had never been executed. Notwithstanding the foregoing, upon such
occurrence, the Parties will not be able to reverse any court orders entered in
reliance on the Approval Order between the date of the Approval Order and the
date of any event listed in paragraph 11 (i) through (iii). In addition, upon
execution of the Settlement Agreement by the Parties, the appropriate Equity
Holders shall request that the United States District Court for the Northern
District of Georgia continue the hearing on the emergency motion for a stay of
the order approving that certain financing provided by Yucaipa Transport LLP to
the Debtors (the “Stay Motion”) until such time as the Bankruptcy Court enters
the Approval Order, at which point the Stay Motion shall be withdrawn.
     12. The Parties have participated jointly in the negotiation and drafting
of the Settlement Agreement. If an ambiguity or question of intent or
interpretation arises, the Settlement Agreement shall be construed as if drafted
jointly by the Parties, and no presumption or burden of proof will arise
favoring or disfavoring any Party hereto because of the authorship of any
provision of the Settlement Agreement.
     13. Each of the Parties and, as applicable, the Equity Holder
Professionals, represents that it has full requisite power and authority to
execute and deliver and to perform its obligations under the Settlement
Agreement, and the execution, delivery and performance hereof, and the
instruments and documents required to be executed by it in connection herewith
(a) have been duly and validly authorized by it, (b) have been duly executed and
delivered by its authorized signatory, and (c) are not in contravention of its
organizational documents or any agreements specifically applicable to it. The
Debtors and Yucaipa further represent that they have authority to amend the Plan
to incorporate the terms of this Settlement Agreement.
     14. The Settlement Agreement is the complete, final and exclusive statement
of the agreement between the Parties with respect to the subject matter hereof.
The Settlement Agreement supersedes all prior or contemporaneous agreements,
negotiations, representations, understandings, and discussions between the
Parties and/or their respective counsel with respect to the subject matter
covered hereby. The Settlement Agreement may not be modified, amended

5



--------------------------------------------------------------------------------



 



or supplemented except by a written agreement executed by each Party to be
affected by such modification, amendment or supplement.
     15. The Parties recognize and acknowledge that each of the Parties hereto
has had the opportunity to consult with counsel and that such Party received
independent legal advice with respect to the advisability of entering into the
Settlement Agreement. Each of the Parties acknowledges that the negotiations
leading up to the Settlement Agreement were conducted at arm’s length and each
Party knows all of the relevant facts and its rights in connection therewith.
     16. The Settlement Agreement shall be construed and governed in accordance
with the laws of the State of New York and the United States of America, except
with respect to choice of law provisions. Any action, suit or proceeding between
any of the Parties with respect to the terms and conditions of the Settlement
Agreement or the enforcement thereof shall be brought before the Bankruptcy
Court presiding in the Bankruptcy Cases, and each Party hereby irrevocably
consents to such jurisdiction with respect to any such action, suit or
proceeding.
     17. In the event any Party prevails in an action, motion, application,
and/or petition to enforce any of the terms of the Settlement Agreement,
preserve its rights under the Settlement Agreement, or in the event of breach by
any Party of obligations under the Settlement Agreement, said moving and
prevailing Party shall be entitled to reimbursement of its reasonable costs and
expenses incurred in enforcing the terms of the Settlement Agreement, including,
without limitation, reasonable attorneys’ fees, expert fees, and other expenses.
     18. The obligations and duties of the Settlement Agreement shall be binding
upon the Parties, their successors and assigns. Nothing in the Settlement
Agreement, express or implied, is intended or shall be construed to confer upon,
or to give to, any person other than the Parties hereto (and beneficiaries of
the releases and exculpation provisions set forth in the Plan) and their
respective successors and assigns, any right, remedy or claim under or by reason
of the Settlement Agreement.
     19. It is understood and agreed by the Parties that money damages alone may
not be a sufficient remedy for a breach of the Settlement Agreement by any
Party, and each non-breaching Party shall be entitled to seek specific
performance and injunctive or other equitable relief as a remedy in the event of
such a breach.
     20. If any clause or provision of the Settlement Agreement is declared
illegal, invalid or unenforceable under present or future laws effective during
the term hereof, it is the intention of the Parties hereto to reach agreement to
terms that will lawful carry out the intended purpose of any such clause or
provision, and to take such action as may be necessary to do so. The Parties
further intend that the remainder of the Settlement Agreement shall not be
affected thereby, and shall remain in full force and effect
     21. The Settlement Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall, together,
constitute a single instrument.

6



--------------------------------------------------------------------------------



 



     22. All demands, notices, requests, consents and other communications
hereunder shall be in writing and shall be deemed to have been duly given
(i) when personally delivered by courier service or messenger, (ii) upon actual
receipt (as established by confirmation of receipt or otherwise) during normal
business hours, otherwise on the first business day thereafter, (iii) three
(3) business days after being duly deposited in the mail, by certified or
registered mail, postage prepaid—return receipt requested, to the following
addresses, or such other addresses as may be furnished hereafter by notice in
writing, to the following Parties:

      The Debtors   The Creditors Committee
Ezra H. Cohen, Esq.
  Jonathan B. Alter, Esq.
Jeffrey W. Kelley, Esq.
  William F. Govier, Esq.
Harris B. Winsberg, Esq.
  Richard H. Agins, Esq.
Troutman Sanders LLP
  Bingham McCutchen LLP
600 Peachtree Street, N.E. — Suite 5200
  One State Street
Atlanta, Georgia 30308
  Hartford, CT 06105
Facsimile No.: (404) 885-3900
  Facsimile No.: (860) 240-2818

      The Equity Holders   Yucaipa and the Reorganized Debtors
If to Sopris Capital Advisors, LLC or
  Robert A. Klyman, Esq.
Aspen Advisors LLC:
  Latham & Watkins LLP
 
  633 West Fifth Street, Suite 4000
Peter D. Wolfson, Esq.
  Los Angeles, CA 90071
John A. Bicks, Esq.
  Facsimile No.: (213)891-8763
Sonnenschein Nath & Rosenthal LLP
   
1221 Avenue of the Americas
   
New York, NY 10020
   
Facsimile No.: (212) 768-6800
   
 
   
If to Armory Advisors LLC:
   
 
   
Paul N. Silverstein, Esq.
   
Jonathan Levine, Esq.
   
Andrews Kurth LLP
   
450 Lexington Avenue
   
New York, NY 10017
   
Facsimile No.: (212) 850-2929
   

     23. Each of the Parties agrees to execute and deliver, or to cause to be
executed and delivered, all such instruments, and to take all such action as the
other Parties reasonably request in order to effectuate the intent and purposes
of, and to carry out the terms of, the Settlement Agreement

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Settlement Agreement to be
executed on their behalf by their officers thereunto duly authorized, as of
April                     ,2007.
Allied Holdings, Inc., as agent and attorney-in fact for each of the Debtors

         
 
  By:   /s/ Thomas Duffy           Name: Thomas Duffy     Title: Executive Vice
President and General Counsel

Yucaipa Transport, LLC, Yucaipa American Alliance Fund I, LP and Yucaipa
American Alliance (Parallel) Fund I, LP

         
 
  By:   /s/ Robert P. Bermingham           Name: Robert P. Bermingham     Title:
Vice President

Official Committee of Unsecured Creditors

         
 
  By:               Name:     Title:

Sopris Capital Advisors, LLC on behalf of itself, its affiliates, assigns, and
subsidiaries

         
 
  By:   /s/ Nikos Hecht           Name: Nikos Hecht     Title: Managing Member

Aspen Advisors LLC on behalf of itself, its affiliates, assigns, and
subsidiaries

         
 
  By:   /s/ Nikos Hecht           Name: Nikos Hecht     Title: Managing Member

8



--------------------------------------------------------------------------------



 



Armory Advisors on behalf of itself, its affiliates, assigns, and subsidiaries

         
 
  By:   /s/ Jay Burnham           Name: Jay Burnham     Title: Managing Partner

AND AS TO SPECIFIC PARAGRAPHS THAT REQUIRE ACTION BY EQUITY HOLDER
PROFESSIONALS:

     
 
  ANDREWS KURTH LLP
 
   
 
  By /s/ Paul N. Silverstein
 
   
 
  Name: Paul N. Silverstein
 
  Title: Attorney
 
   
 
  SONNENSCHEIN NATH & ROSENTHAL LLP
 
   
 
  By /s/ John A. Bicks
 
   
 
  Name: John A. Bicks
 
  Title: of Counsel
 
   
 
  KILPATRICK STOCKTON LLP
 
   
 
  By /s/ Alfred S. Lurey
 
   
 
  Name: Alfred S. Lurey
 
  Title: Partner
 
   
 
  JEFFERIES & COMPANY, LLP
 
   
 
  By /s/ Joseph Allgor
 
   
 
  Name: Joseph Allgor
 
  Title: Assistant General Counsel

9